internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-135440-01 date date estate decedent a b c d country court d1 x y z treaty dear this letter responds to a letter dated date submitted by you as the co- executor of estate requesting certain rulings under sec_691 and sec_894 of the internal_revenue_code plr-135440-01 the information submitted states that decedent died on d1 decedent’s estate included non-probate assets consisting of a tax-deferred annuity account tda the beneficiaries of which are a b and c and an individual_retirement_account ira the beneficiary of which is d a b c and d are all non-resident aliens nras who are citizens of country decedent’s will provides that all transfer estate or inheritance taxes in connection with my estate shall be apportioned among the beneficiaries the executors of estate were concerned that they would not be able to recover any portion of the federal and state estate_taxes that was to be apportioned among the nra beneficiaries of the tda and ira accounts a b c and d which the executors of estate calculated as x of the respective values of the accounts therefore estate petitioned court to order the custodians of the tda and ira to set_aside x of the account values and direct payments of such amounts to estate for the purpose of paying estate_taxes court granted these petitions the custodians of the tda and ira paid over to estate x of the account values which estate used to pay federal and state estate_taxes the amount distributed from the tda was dollar_figurey the amount distributed from the ira was dollar_figurez the custodians issued forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to estate estate requests a ruling that the distributions paid to estate reported on the forms 1099-r are not income to the estate but to the nra beneficiaries of the accounts however if the distributions paid to estate are income to estate estate requests rulings that the estate_tax payments made by estate will be treated as distributions to a b c and d under sec_661 and that such distributions are not subject_to united_states income_tax or withholding because of the provisions of treaty ruling sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includable in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the plr-135440-01 amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includable in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is income_in_respect_of_a_decedent under sec_691 that is includable in the gross_income of the beneficiary for the tax_year the distribution is received sec_691 provides that the right to receive an amount of income_in_respect_of_a_decedent shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includable in gross_income shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such income sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust other than a_trust to which subpart b applies the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 provides that the terms income required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed also include any amount used to discharge or satisfy any person’s legal_obligation as that term is used in sec_1_662_a_-4 based solely on the facts and representations submitted we conclude that the distributions from the tda and ira to the estate made pursuant to the order of the court are ird to the estate and will be included in the dni of the estate furthermore the payments of estate’s federal_estate_taxes by estate that a b c and d are obligated to pay will be treated as distributions of dni to a b c and d to the extent the payments are made from the ird amounts plr-135440-01 ruling in general where a nonresident_alien who is not engaged in a united_states trade_or_business receives certain income from the united_states percent u s income_tax_withholding is levied on the gross amount received under sec_871 income subject_to_withholding includes interest dividends rents salaries wages emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income fdap sec_871 a single lump-sum payment may be considered fdap and is subject_to_withholding sec_1_1441-2 other fixed_or_determinable_annual_or_periodical_gains_profits_and_income is defined in relevant part as all income included in gross_income under sec_61 with the exception of certain items specified in the regulations and items of income that are excluded from income without regard to the u s or foreign status of the owner of the income b i under domestic law the payments made by the custodians of the tda and ira accounts would be subject_to withholding under sec_871 and sec_1441 however the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer sec_894 under sec_1_1441-6 the tax may be reduced or eliminated to the extent provided under an income_tax treaty in effect between the united_states and a foreign_country in this case the potentially applicable treaty is treaty because the tda and ira beneficiaries are citizens and residents of country article private pensions and annuities of the treaty provides in relevant part as follows except as provided in article government functions pensions and other similar remuneration paid to an individual shall be taxable only in the contracting state of which he is a resident alimony and annuities paid to an individual who is a resident of one of the contracting states shall be taxable only in that contracting state the term pensions and other similar remuneration as used in this article means periodic_payments other than social_security payments covered in article social_security payments made a by reason of retirement or death and in consideration for services rendered plr-135440-01 the term annuities as used in this article means a stated sum paid periodically at stated times during life or during a specified number of years under an obligation to make the payments in return for adequate_and_full_consideration other than services rendered the technical explanation of treaty prepared by the department of the treasury paraphrases treaty p rivate pensions and similar remuneration derived from sources within one contracting state by an individual resident of the other contracting state are exempt from tax in the first-mentioned contracting state the term pensions and similar remuneration is defined in paragraph as periodic_payments other than social_security payments covered in article social_security payments made by reason of retirement or death and in consideration for services rendered the distributions in this case cannot constitute annuities within the meaning of paragraph of article because they are not in return for adequate_and_full_consideration other than services rendered they are in fact in return for services rendered by decedent in order to constitute pensions and other similar remuneration within the meaning of paragraph the payments must be made by reason of retirement or death and in consideration for services rendered in this case we conclude that it would be appropriate to treat distributions from the tda and the ira as pension distributions for purposes of the treaty the payments in this case are being made in lump sums rather than a series of periodic_payments however although the definition of pensions and other similar remuneration in paragraph refers to periodic_payments the fact that a pension distribution may be in the form of a lump sum will not by itself disqualify the distribution for treaty benefits unless the treaty partner interprets the term periodic to exclude lump-sum_distributions therefore based solely on the facts and representations submitted we conclude that the distributions from decedent’s tda and ira accounts to the estate which are then treated as distributed to beneficiaries a b c and d who are residents of country are not subject_to u s withholding and are taxable only in country pursuant to article of treaty plr-135440-01 except as set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries
